Citation Nr: 1505313	
Decision Date: 02/04/15    Archive Date: 02/18/15

DOCKET NO.  09-43 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for right knee degenerative joint disease (DJD) prior to July 17, 2013; and in excess of 20 percent thereafter.

2. Entitlement to a rating in excess of 10 percent for right knee instability.

3. Entitlement to a rating in excess of 10 percent for left knee DJD.

4. Entitlement to a disability rating greater than 20 percent for service-connected degenerative arthritis of the cervical spine.

5. Entitlement to an effective date earlier than September 1, 2009, for a separate disability rating for cervical radiculopathy of the left upper extremity associated with service-connected degenerative arthritis of the cervical spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1986 to October 1992.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO), in Muskogee, Oklahoma.

In September 2008, the RO awarded separate 10 percent ratings for left and right knee disabilities.  Thereafter, by a May 2010 decision, the RO awarded a 100 percent rating for the Veteran's right knee disability from October 16, 2008, and a 10 percent rating from December 1, 2008.  (The 100 percent rating was assigned because of a right knee meniscectomy that was performed on October 16, 2008.)  The RO thereafter granted a separate 10 percent rating for laxity of the Veteran's right knee effective May 10, 2011.  By an August 2013 decision, the AMC awarded a higher rating of 20 percent for the right knee effective July 17, 2013.  Because of the award of a 100 percent rating, which was made effective from October 16, 2008 to December 1, 2008, the Board will address the periods before and after the period during which the total rating was in effect.

In June 2013, the Board remanded the knee claims on appeal for further development.  As will be discussed in greater detail below, a review of the record reveals substantial compliance with the Board's June 2013 remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

(The issues of entitlement to a disability rating greater than 20 percent for service-connected degenerative arthritis of the cervical spine and to an effective date earlier than September 1, 2009 for a separate disability rating for cervical radiculopathy of the left upper extremity associated with service-connected degenerative arthritis of the cervical spine were remanded in August 2014 by the United States Court of Appeals for Veterans Claims (Court) and are addressed in the remand that follows the decision below.)


FINDINGS OF FACT

1.  Prior to July 17, 2013, the Veteran's right knee disability was manifested by complaints of pain, weakness, clinical findings of tenderness, and x-ray findings of arthritis.  Functional losses equated to no worse than flexion to 120 degrees and full extension.  

2.  Since July 17, 2013, the evidence shows that the Veteran's right knee disability has primarily been manifested by limitation of motion due to pain and reports of locking, and swelling.  Functional losses equated to no worse than flexion to 120 degrees and extension to 5 degrees.  

3.  Throughout the claim period, the Veteran has experienced no worse than slight instability of the right knee.

4.  Throughout the claim period, the Veteran's left knee disability has been manifested by complaints of pain, weakness, and clinical findings of tenderness, but no evidence of recurrent patellar subluxation or dislocation, and x-ray findings of arthritis.  Functional losses have equated to no worse than flexion to 130 degrees and full extension.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 10 percent for right knee DJD prior to July 17, 2013, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.70, 4.71a, Diagnostic Codes 5003, 5260, 5261 (2014).

2. The criteria for a disability rating higher than 20 percent from July 17, 2013 for right knee DJD are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R.     §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5258 (2014).

3. The criteria for a rating in excess of 10 percent for right knee instability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5257 (2014).

4. The criteria for a rating in excess of 10 percent for left knee DJD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.70, 4.71a, Diagnostic Codes 5003, 5260, 5261 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and his representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2014); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, the Veteran was given the required notice in a letter dated in July 2008.  Thus, VA has satisfied its duty to notify the appellant.  

The Board also finds that the duty-to-assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional relevant evidence.  VA has obtained VA examinations with respect to the issues on appeal.  Additionally, pursuant to the Board's June 2013 remand, the Veteran was afforded a more recent VA examination to assess the current severity of his left and right knee disabilities.  Also, the RO obtained additional VA treatment records for his left and right knee disabilities.  Therefore, the agency of original jurisdiction (AOJ) substantially complied with all of the Board's June 2013 remand instructions and VA has no further duty to attempt to obtain any additional records or conduct additional examinations with respect to the issues decided herein.  See Dyment v. West, 13 Vet. App. 141, 146- 47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

Thus, the Board finds that VA has satisfied the duty-to-assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

The Veteran contends that his DJD of both knees have been more disabling than indicated by the assigned ratings.  He therefore contends that higher ratings are warranted.

Disability ratings are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2014).  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2014).  When there is a question as to which of two ratings shall be applied, the higher ratings will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014).

In general, when an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119   (1999).  However, staged ratings are also appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified. Hart v. Mansfield, 21 Vet. App. 505 (2007).

The assignment of a particular diagnostic code is completely dependent on the facts of a particular case.  Butts v. Brown, 5 Vet. App. 532 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained. Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  Separate disabilities arising from a single disease entity are to be rated separately.  38 C.F.R. § 4.25 (2014); Esteban v. Brown, 6 Vet. App. 259 (1994).  Pyramiding, or rating the same manifestation of a disability under different diagnostic codes, is to be avoided when rating service-connected disabilities.  38 C.F.R. § 4.14 (2014).

Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40 (2014).  When making a rating determination, VA must consider whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, atrophy of disuse, instability of station, or interference with standing, sitting, or weight bearing.  38 C.F.R. § 4.45 (2014); Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 Vet. App. 202 (1995). 

Degenerative arthritis established by x-ray findings is to be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2014).  (For the purpose of rating disabilities due to arthritis, the knee is considered a major joint.  38 C.F.R. § 4.45 (2014).)  When limitation of motion of the specific joint or joints is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is to be applied for each such major joint or group of minor joints affected by limitation of motion.  That rating cannot be combined with a limitation of motion rating of the same joint.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2014).  The normal range of motion of the knee is 0 degrees of extension and 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II (2014).

Separate evaluations may be assigned for limitation of flexion and extension of the same knee.  VAOPGCPREC 09-04 (September 17, 2004).  Specifically, when a Veteran has both a compensable level of limitation of flexion and a compensable level of limitation of extension, the limitations must be rated separately to adequately compensate for functional loss.  Id.  

Limitation of flexion to 60 degrees warrants a 0 percent rating.  Flexion limited to 45 degrees warrants a 10 percent rating.  Flexion limited to 30 degrees warrants a 20 percent rating.  Flexion limited to 15 degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2014).  Limitation of extension to 5 degrees warrants a 0 percent rating.  Extension limited to 10 degrees warrants a 10 percent rating.  Extension limited to 15 degrees warrants a 20 percent rating.  Extension limited to 20 degrees warrants a 30 percent rating.  Extension limited to 30 degrees warrants a 40 percent rating.  Extension limited to 45 degrees warrants a 50 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2014).

VA's General Counsel has additionally concluded that arthritis and instability of a knee may be rated separately; in other words, evaluation of knee dysfunction based on both arthritis and instability does not amount to pyramiding under 38 C.F.R. § 4.14.  See VAOPGCPREC 23-97 (July 1, 1997) and VAOPGCPREC 09-98 (August 14, 1998).  Therefore, arthritis and instability of the knee may be rated separately, provided that any separate rating must be based upon additional disability.  Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).

In this case, the relevant medical evidence consists of VA examinations conducted in August 2008, May 2011, February 2012, and July 2013, as well as records of the Veteran's ongoing treatment at the Oklahoma VA Medical Center (VAMC) and private treatment records.  At the August 2008 examination, the Veteran complained of weakness, stiffness, swelling, giving way, lack of endurance, locking, fatigability, and loud popping.  He denied heat, redness, and dislocation.  The pain occurred constantly and was localized.  The characteristic of the pain was aching and sharp when popping.  His pain level was an eight out of 10.  At the time of pain, the Veteran was able to function with medication.  His reported functional impairments included being unable to be physically active due to pain and locking, ankles being constantly swollen, pain caused when using stairs, and limited activity.  Upon physical examination on the left, there was tenderness and guarding of movement.  There was slight subluxation.  There were no signs of edema, effusion, weakness, redness, and heat.  Upon physical examination of the right, there was also tenderness, guarding of movement, and slight subluxation.  Also, there were no signs of edema, effusion, weakness, redness and heat.  Neither the right knee nor the left knee revealed locking pain, genu recurvatum, or crepitus.  Range of motion of the knees was recorded as normal, with flexion to 140 degrees and extension to 0 degrees, bilaterally, although the examiner did not provide a numerical reading as to where any pain on motion began.  Joint function of both knees was additionally limited by pain.  No additional limitation was found on repetition.  The anterior and posterior cruciate ligaments stability test of both knees was normal.  The medial and lateral meniscus test of both knees was within normal limits.  Radiological examination revealed degenerative arthritic changes, bilaterally.  The Veteran was diagnosed with bilateral patellofemoral syndrome with degenerative joint disease. 

On October 16, 2008, the Veteran underwent a partial medial meniscectomy of the right knee.  

Report of the May 2011 VA examination noted the Veteran's complaints of progressively worsening and constant knee pain.  He indicated that it was worse when he tried to stand from a seated position or if he attempted to bend his knees.  He reported weakness, locking, and buckling of the knees.  He stated that he lacked endurance because of the pain in his knees.  He related that the knees swelled from time to time, but denied any heat, redness, or tenderness.  He treated his knees with ibuprofen as needed for pain and reported the use of an elastic knee brace that he wore on the right knee as it felt weaker than the left.  He further reported flare-ups that occurred twice a month and lasted for two to three days.  Such typically occurred following increased activity, such as walking at a fast pace or when doing yard work.  He stated that he was functionally limited during the flare-ups in that he had to have help getting out of a chair.  The Veteran reported having right knee surgery and denied any left knee surgery.  At the time, he reported working as a deportation officer.  He stated that prior to that job he was working in a fugitive operation unit that required him to run on occasion.  He further stated that because of his knee pain and limited ability to run, he was removed from that duty assignment and was reassigned to an office position.  The Veteran also stated that he could stand for approximately one hour and a half and that he could walk less than half a mile before he had to stop and sit down due to the pain.  The Veteran had a normal gait, and range-of-motion testing showed him to have flexion to 120 degrees on the right and 130 degrees on the left, with normal extension to 0 degrees bilaterally.  There was no crepitus bilaterally.  There was slight laxity noted during the anterior drawer examination of the right knee.  Both knees were negative to posterior drawer, Lachman and McMurray's.  Motor strength was normal and there was no evidence for any quadriceps muscle atrophy.  The examiner noted the Veteran's diagnosis of record as being degenerative arthritis of the knees.

Report of the February 2012 VA examination noted the Veteran's complaints of progressively worsening knee pain.  He stated that the pain was constant and made worse by standing more than 15 minutes or walking more than 200 yards.  He stated that he was unable to complete deep knee bending or squatting and was unable to kneel.  He reported that both knees felt weak, locked, and buckled sometimes.  He also reported that he had flare ups of knee pain that occurred twice per month and lasted two to three days.  He continued to take Motrin for his knee pain with minimal results.  He continued to work in his same occupation as a deportation officer which he described as a desk job.  He reported continued use of an elastic knee brace on the right knee for stability.  The examiner noted the Veteran's report that he walked with a limp and at a slow pace.  He stated that he would be able to stand but a few minutes without the need to sit down.  Range-of-motion testing showed him to have flexion to 120 degrees on the right and 130 degrees on the left, with normal extension to 0 degrees bilaterally.  The Veteran was able to perform repetitive-use testing with three repetitions.  There was no additional limitation following such testing.  Contributing factors of functional loss and/or functional impairment of both knees included less movement than normal, pain on movement, and interference with sitting, standing, and weight-bearing.  There was tenderness on palpitation of both knees.  There was no instability of the left knee.  The Veteran's right knee also had normal stability, except that tests showed posterior instability of 0-5 millimeters.  There was no history of recurrent patellar subluxation or dislocation.  The Veteran was diagnosed with DJD bilaterally.  The examiner commented that the Veteran would be limited in walking more than 200 yards without stopping frequently.  She indicated that the Veteran would also be limited in standing no more than 15 minutes without sitting down.  The examiner further opined that he would be unable to perform duties that would require running, bending, crawling, or climbing because of his knee condition.

Pursuant to the Board's June 2013 remand, the Veteran was provided another VA examination in July 2013.  The Veteran reported that his knee felt unstable and gave out on him.  He reported that his wife had to help him with routine chores around the house and barn.  He stated that after running, his knees would flare up for a week.  He indicated that his right knee was worse than the left knee since having right knee surgery.  He reported being unable to climb stairs at work or walk for long distances more than a few yards due to his knee pain.  Range-of-motion testing found flexion of the right knee to 120 degrees without pain and extension to 5 without pain.  Flexion of the left knee was found to be to 130 degrees without pain, with normal extension.  No additional limitations were noted on repetitive motion testing.  The examiner noted excess fatigability and pain on movement in both knees.  There was tenderness to palpitation of the right knee, although muscle strength was normal bilaterally.  There was no objective evidence of left knee instability, as demonstrated by normal results when the Lachman, posterior drawer, and medial-lateral instability tests were performed.  Slight instability was noted in the right knee only.  The examiner found evidence of a meniscal condition following the Veteran's right knee meniscectomy in October 2008.  Examination revealed noted residual pain, locking, and instability (described as slight with findings of 1+ laxity).  There was no evidence of recurrent patellar subluxation or dislocation.  There were no painful or unstable scars or any scars affecting an area greater than six square inches.  The Veteran denied using any assistive devices.  X-rays revealed degenerative arthritis of both knees.  The examiner noted that the Veteran's knees impacted his ability to work, indicating that he had painful knees with difficulty, with pain in the right knee when walking more than a few yards, giving way, and locking.  

Records of the Veteran's ongoing treatment with VA treatment providers reflect that the Veteran has sought treatment for his knee problems in the years since his claim was filed.  In particular, a June 2010 VA treatment record shows that the Veteran reported having to change his job description because he was unable to run with his knee and hip pain, especially, and then having to work at a job he did not enjoy.  In addition to the medical evidence, the Veteran has submitted statements in support of his claims.  Each of these statements reflects complaints similar to those reported at the VA examinations.

Right Knee Disability prior to July 17, 2013

As noted above, arthritis of the knee may be rated on the basis of limitation of motion under Diagnostic Codes 5260 or 5261.  Here, however, the VA examination reports and private medical records do not reflect limitation of flexion or extension such as to warrant a compensable rating.  To warrant a rating higher than 10 percent under Diagnostic 5260, the medical evidence must show flexion limited to 30 degrees or less.  At worst, flexion of right knee was limited to 120 degrees with pain past this point on VA examination in May 2011, February 2012, and July 2013, which is consistent with a noncompensable rating under Diagnostic Code 5260.  Likewise, extension measurements are consistent with no more than a 0 percent (noncompensable) rating under Diagnostic Code 5261.

The record reflects, however, that during this period, the Veteran had pain in his right knee.  The Board observes that, given the Veteran's painful, albeit noncompensable right knee motion, and other symptoms, the 10 percent rating assigned appears to be consistent with Diagnostic Code 5003.  38 C.F.R. § 4.40, 4.45, and 4.59 (recognizing the intention of the rating schedule to recognize actually painful, unstable, or misaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint).  The medical evidence during the period in question simply does not reflect any additional functional loss due to pain, weakness, excess fatigability, or incoordination that would be tantamount to a compensable disability based on loss of flexion or extension.  As such, the Board finds that the DeLuca factors (noted above) provide no basis for assignment of a rating in excess of 10 percent for the period prior to July 17, 2013.

The Board also finds that no other diagnostic code provides a basis for any higher rating.  The Veteran is in receipt of a separate 10 percent evaluation under DC 5257 for instability of the right knee.  The Board acknowledges the Veteran's reports of giving way and buckling of the knee at the August 2008, February 2012, and May 2011 examinations, and the findings on the anterior drawer testing showing slight subluxation and slight laxity.  However, the Board finds that the evidence does not support the award of a rating in excess of 10 percent for instability prior to July 17, 2013.  A rating in excess of 10 percent for knee instability requires a finding that the Veteran have "moderate" recurrent subluxation or lateral instability.  The evidence does not support such a finding.  Examiners have consistently found no history of recurrent patellar subluxation or dislocation.  To the extent that clinicians have detected instability in the Veteran's knee, it has been of minimal or slight severity as described above.  While the Board acknowledges the Veteran's contentions of giving way, locking, buckling, and instability, the Board places greater weight on the narrative medical reports, which do not describe symptomatology of recurrent subluxation or lateral instability that the Board finds meets a "moderate" level.  Accordingly, the Board finds that a rating in excess of 10 percent based on instability was not warranted prior to July 17, 2013.  As for whether a rating based on instability is warranted prior to May 10, 2011, the Board notes that even though the Veteran at times complained of giving way or instability, none was found on objective tests prior to May 2011.  For instance, stability tests were normal in August 2008.  As noted above, the Board gives greater weight to the objective findings by examiners who have the expertise to discern whether true instability exists.  It was not until the May 2011 examination that slight laxity was found.

Further, in the absence of any ankylosis or other deformity, evaluation of the knee under any other diagnostic code for evaluating musculoskeletal disability of the lower extremities--Diagnostic Code 5256 or 5262--is not appropriate.  See 38 C.F.R. 4.71a.  

As for whether the 20 percent rating should have been assigned any sooner than July 17, 2013, the salient point to be made is that the provisions of Diagnostic Code 5258, which is what the AOJ used to award the 20 percent rating, allow for such a rating when there is dislocated cartilage with frequent episodes of locking, pain, and effusion into the joint.  The evidence does not show that the Veteran had those problems.  Even with the partial medial meniscectomy in 2008, there was no indication that he had these problems.  He had complained of locking, but this was not shown on examination.  Moreover, there was no indication that there was dislocation with frequent episodes of locking, pain, and effusion into the joint.  Absent such a constellation of problems, a rating under this diagnostic code is not warranted.  This combination of problems was not shown.

The Board has also considered whether the Veteran is entitled to a separate compensable rating for surgical scarring, but the record reflects that the scars associated with the right knee disability are well-healed, nontender, and do not cause any additional functional impairment.

Right Knee Disability from July 17, 2013

As noted above, the Veteran's DJD of the right knee has been rated as 20 percent disabling under Diagnostic Code 5258 from July 17, 2013.  The Board again highlights that a 20 percent evaluation is the maximum rating under this diagnostic code.  As the Veteran is already in receipt of the highest rating under this diagnostic code, a higher rating may not be assigned under Diagnostic Code 5258.

While a 20 percent rating is warranted from July 17, 2013, a rating in excess of 20 percent for right knee DJD is not warranted at any time during the period on appeal. As stated, a schedular rating in excess of 20 percent is not available under DC 5258. Furthermore, review of the record, as described above, shows that even a 10 percent rating under an alternative Code is not warranted.  Ratings of greater than 20 percent are available under DCs 5256, 5257, 5260, 5261 and 5262.  However, again, the Veteran's knee is not ankylosed (DC 5256), he is already in receipt of a rating for recurrent subluxation or lateral instability (DC 5257), flexion is not limited to a compensable degree (DC 5260), extension is not limited to a compensable degree (DC 5261) and he does not have impairment of the tibia and fibula (DC 5262).  See 38 C.F.R.   § 4.71a.

The Board finds that the 20 percent rating appropriately compensates the Veteran for the extent of his functional loss due to limited or excess movement, pain, weakness, excess fatigability, and/or incoordination.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca.  In this case, examination reports clearly reflect that the Veteran's range of motion has been affected by pain and weakness, but the Veteran was still able to accomplish right knee range of motion of flexion to 120 degrees with extension to 5 degrees on the right as shown upon July 2013 VA examination.  The Board has considered the Veteran's assertions in this regard, but emphasizes that they are not considered more persuasive than the objective clinical findings.  Here, there is no persuasive evidence to support a finding that, at any point since July 17, 2013, any symptoms of pain, fatigue, weakness, lack of endurance, and/or incoordination have been so disabling--to include on repeated use and/or during flare-ups--to support assignment of a rating in excess of that already assigned.  Moreover, because the criteria under DC 5258 account for pain, it would be pyramiding to assign a separate 10 percent rating under DC 5003 on account of noncompensable arthritis.

The Board has also considered whether the Veteran is entitled to a separate compensable rating for surgical scarring, but the record reflects that the scars associated with the right knee disability are well-healed, nontender, and do not cause any additional functional impairment.

As for instability since July 17, 2013, as noted above, a rating in excess of 10 percent for knee instability requires a finding that the Veteran have "moderate" recurrent subluxation or lateral instability.  The evidence does not support such a finding.  Examiners have consistently found no history of recurrent patellar subluxation or dislocation.  To the extent that clinicians have detected instability in the Veteran's knee, it has been of minimal or slight severity as described above.  

Left Knee DJD

With respect to the left knee, there is no evidence of ankylosis, impairment of the tibia and fibula, or genu recurvatum.  Thus, Diagnostic Codes 5256, 5262, and 5263 do not apply.  38 C.F.R. § 4.71a (2014).  With those Diagnostic Codes excluded, the issue is whether the Veteran is entitled to a greater level of compensation under the Diagnostic Codes that are potentially applicable to the Veteran's left knee limitation of motion disability:  Diagnostic Code 5003, applicable to degenerative arthritis; Diagnostic Code 5260, applicable to limitation of flexion of the leg; or Diagnostic Code 5261, applicable to limitation of extension of the leg.  38 C.F.R. § 4.71a (2014).

The Board will first evaluate whether a greater rating is available to the Veteran under Diagnostic Code 5260.  At worst, flexion of left knee was limited to 130 degrees with pain past this point on VA examination in May 2011, February 2012, and July 2013, which is consistent with a noncompensable rating under Diagnostic Code 5260.  Accordingly, with flexion never limited to 45 degrees or less, a compensable rating is unavailable to the Veteran on the basis of impairment of flexion.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2014).  Therefore, the Veteran is not entitled to a rating in excess of 10 percent based on limited flexion pursuant to DC 5260 for the period under consideration.  

With regard to left knee extension, the Veteran consistently demonstrated full extension.  Accordingly, with extension never limited to 10 degrees or greater, a compensable rating is unavailable on the basis of impairment of extension.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2014).  Thus, the Board finds that the Veteran is not entitled to an award based on limited extension of the left knee for the period under consideration. 

The Board must additionally consider functional loss due to pain and weakness, etc., that causes additional disability beyond that which is reflected on range-of-motion measurements.  38 C.F.R. § 4.40 (2014); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board must consider the effects of weakened movement, excess fatigability and incoordination.  38 C.F.R. § 4.45 (2014).  VA examiners and clinicians have noted the Veteran's complaints such as pain and weakness, and the Board has taken those complaints into consideration.  The Board finds that the evidence does not support a finding that the Veteran's functional loss caused losses beyond those contemplated by the above-discussed range-of-motion results.  While the Board accepts the credible contentions of the Veteran that his left knee disability caused him to experience significant pain, the Board has taken that into account in its consideration of the range of motion of the Veteran's left knee.  The rating schedule does not require a separate rating for pain itself.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).  Accordingly, a greater rating is not warranted based on functional loss beyond the functional limitations discussed above.

With regard to whether the Veteran is entitled to a rating higher than 10 percent under Diagnostic Code 5003 for arthritis, the Board concludes that he is not.  The Board again notes that there is evidence of DJD in the Veteran's left knee.  However, as the Veteran is already in receipt of a 10 percent rating for painful limited motion under Diagnostic Code 5260, assigning a separate 10 percent rating for limitation of motion under Diagnostic Code 5003 for degenerative arthritis would thus similarly contemplate impaired motion and constitute impermissible pyramiding.  Moreover, as discussed above, the evidence reveals normal extension. 

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of a rating greater than 10 percent for DJD of the left knee.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Considerations

The Board has also considered whether to refer this case for consideration of increased compensation on an extraschedular basis.  The VA Rating Schedule will apply unless there are exceptional or unusual factors that would render application of the schedule impractical.  Fisher v. Principi, 4 Vet. App. 57 (1993).  There is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet App 111 (2008).

The Board finds that the evidence does not show such an exceptional disability picture due to knee disability that the available schedular rating for a knee disability, with consideration of functional losses, is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's knee functional loss with the established criteria found in the rating schedule and regulation governing functional loss reveals that the criteria reasonably describe the Veteran's disability level and symptomatology.  The rating schedule fully contemplates the described symptomatology, and provides for ratings higher than those assigned based on more significant impairment.  Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  Thun v. Peake, 22 Vet. App. 111 (2008).

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  Although the February 2012 and July 2013 VA examination reports noted the functional impact of the Veteran's bilateral knee disabilities, there was no indication, including by the Veteran, that he is unemployable due to his knee disabilities.  Accordingly, the Board concludes a claim for TDIU has not been raised.


ORDER

Entitlement to a rating in excess of 10 percent for DJD of the right knee for the period prior to July 17, 2013, is denied.

Entitlement to a rating in excess of 20 percent for DJD of the right knee for the period from July 17, 2013, is denied.

Entitlement to a rating in excess of 10 percent for right knee instability is denied.

Entitlement to a rating in excess of 10 percent for DJD of the left knee is denied.


REMAND

By a June 2013 decision, the Board denied a rating greater than 20 percent for service-connected degenerative arthritis of the cervical spine and denied entitlement to a separate disability rating earlier than September 1, 2009, for cervical radiculopathy of the left upper extremity associated with service-connected degenerative arthritis of the cervical spine.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In August 2014, the Court vacated the Board's June 2013 decision as it pertained to these two issues, and remanded these matters to the Board for further development.

With respect to the Veteran's claim of entitlement to an increased rating for his service-connected degenerative arthritis of the cervical spine, the basis for the Court's remand, as set out in the August 2014 joint motion, was that the Board relied on inadequate VA medical opinions.  Significantly, the parties found that VA medical examinations of record reflected an assertion that the Veteran had flare-ups that occurred with frequency of once or twice per week and lasted for two days.  The parties agreed that the Board erred when it did not ensure that medical evidence was gathered with reference to the extent of the Veteran's worsened condition, its duration, and its impact on employability.  Accordingly, another VA examination is necessary that provides additional information necessary to accurately rate the cervical spine disability, to include the condition during flare-ups, if they are found to be of sufficient extent, duration, and impact to warrant an increased rating.  The Board notes that the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of a Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of a Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2014).

With respect to the issue of entitlement to an effective date earlier than September 1, 2009 for a separate disability rating for cervical radiculopathy of the left upper extremity, the basis for the Court's remand was that the Board had failed to provide an adequate statement of reasons and bases for its opinion that prior to September 1, 2009, there was no evidence of radiculopathy associated with degenerative arthritis of the cervical spine.  Significantly, the parties found that while the Veteran formally requested service connection for a left arm condition in September 2009, the separate rating was eventually granted as a separately ratable manifestation of the Veteran's service-connected cervical spine disability, and ultimately, reviewed by the Board as part of the single issue of "entitlement to a disability rating greater than 20 percent for service-connected degenerative arthritis of the cervical spine."  The parties further noted that a claim for an increased rating for the Veteran's cervical spine disability had been pending since a claim for increase was filed on June 30, 2008.  Insofar as the Board affirmed the RO's assignment of the September 1, 2009, date (based on the date of receipt of a separate service connection claim), but did not discuss whether the June 30, 2008, date of claim for increase for the service-connected cervical spine disability was an appropriate date for the assignment of a separate rating for additional manifestations of that disability, the parties agreed that the Board did not provide an adequate statement of reasons or bases for its assignment of an effective date.

In general, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C. § 5110(a); 38 C.F.R. § 3.400 (2014).

When evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation, the law provides that the effective date of the award "shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date."  38 U.S.C.A.     § 5110(b)(2) (West 2002); see also 38 C.F.R. § 3.400(o)(2) (2014); Harper v. Brown, 10 Vet. App. 125 (1997).

The Board notes that in an August 2008 VA examination, the Veteran complained of pain, numbness, weakness, and headaches at the top of his cervical spine.  While examination of the cervical spine revealed no evidence of radiating pain on movement and neurological examination of the upper extremities appeared normal, the Board is unclear whether the Veteran's headaches may have been evidence of an associated neurological abnormality.  Under VA regulations, separate evaluations are warranted for any associated neurologic abnormalities.  38 C.F.R.     § 4.71a, Diagnostic Code 5242, Note (1) (2014).  Upon remand, a VA examiner should properly evaluate the Veteran's symptomatology to determine whether such supports an earlier effective date for his cervical radiculopathy of the left upper extremity.  See Colvin v. Derwinski, 1 Vet. App. 191, 195 (1999) (the Board is prohibited from exercising its own independent judgment to resolve medical questions); see also 38 C.F.R. § 3.159(c) (4) (2014) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).

Accordingly, the case is REMANDED for the following action:

1. Search for all records, VA and non-VA, since June 2007 related to treatment or evaluation for cervical spine disability and associated neurologic symptoms, including radiculopathy affecting the left upper extremity.  The Veteran's assistance should be enlisted as needed to obtain any records, especially ones related to private treatment or evaluation.

2. Schedule the Veteran for a VA examination for the purpose of ascertaining the current severity of his service-connected cervical spine disability.  The claims file, including this remand, and any relevant records contained in the Virtual VA and VBMS, must be made available for review of the Veteran's pertinent medical history.  The examiner must also consider any newly submitted evidence.

The examiner is requested to address the following: 

(a) Provide the range of motion of the cervical spine (extension, forward flexion, left and right lateral flexion and left and right rotation), expressed in degrees.

(b) Determine whether there is weakened movement, excess fatigability, incoordination, pain or flare-ups attributable to the service-connected neck disability.  These determinations should be expressed in terms of the degree of additional range-of-motion loss (beyond what is shown clinically) due to any weakened movement, excess fatigability, incoordination, pain or flare-ups.  Attention should be made to the Veteran's complaint of flare-ups occurring once or twice per week and lasting for one to two days, as noted in the May 2011 and February 2012 VA examination reports.

The examiner should comment on the impact of the neck disability on employment and activities of daily life.  The examiner should be asked to address whether the Veteran's cervical spine disability was manifested by radiculopathy affecting the left upper extremity prior to September 1, 2009.  For any such abnormality noted, the examiner is asked to render a diagnosis and comment on the date such manifestations first occurred.  Each nerve affected or seemingly affected should be identified and the extent of nerve damage described in terms consistent with the criteria for rating neurologic disability.  The examiner should also be asked to comment on whether headaches were a neurologic manifestation of the cervical spine arthritis prior to September 1, 2009.

If the opinion provider determines that he or she cannot provide an opinion without resorting to speculation, the opinion provider should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he or she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The agency of original jurisdiction (AOJ) should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

3. The AOJ should review the opinion/examination report to ensure that it contains the information and opinions requested in this remand and is otherwise complete.

4. If a benefit sought remains denied, the AOJ should issue a supplemental statement of the case.  After the Veteran is given an opportunity to respond, the case should be returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


